[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14878         ELEVENTH CIRCUIT
                                                                  NOVEMBER 8, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                           D.C. Docket No. 8:09-cr-00443-SCB-AEP-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                               lPlaintiff-Appellee,

                                                 versus

BILLY JACK COURTRIGHT,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 8, 2011)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Ray C. Lopez, appointed counsel for Billy Jack Courtright, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED,

and Courtright’s conviction and sentence is AFFIRMED.




                                          2